 



(COLORADO GOLDFIELDS LOGO) [c73208p7320801.jpg]

Exhibit 10.1

30 April 2008

Besmer S.A. de C.V.
Francisco Sarabia o. 721 PTE.
Zona Centro
Durango, Durango, Mexico

RE: ADDENDUM TO THE LETTER OF INTENT DATED MARCH 12, 2008

Gentlemen:

The purpose of this ADDENDUM is to extend the Letter of Intent (“Letter”),
celebrated between Colorado Goldfields, Inc. (“Acquirer”) and C.P. Victor Salas
Gamero, ING. Victor Salas Martos and Lilianan Salas Martos (“Sellers”), owners
of 100% of the capital stock of Besmer, S.A. de C.V., a mineral producing
company (the “Company”), with respect to a proposed transaction in which the
Acquirer, assigns or its successors will purchase a portion of the capital stock
of the Company property of the Sellers.

All the rights and obligations established in the Letter are hereby ratified,
and by mutual agreement, the dates established in paragraph 11 CONCLUSIONS are
changed from May 11, 2008 to May 30, 2008 and from May 25, 2008 to June 7, 2008.

Sincerely,

      COLORADO GOLDFIELDS INC.   INDIVIDUALLY
/s/ TODD C. HENNIS  
/s/ ING. VICTOR SALAS MARTOS
PRESIDENT
10920 W. ALAMEDA AVE.
SUITE 207
LAKEWOOD, CO 80226
TEL. 303-984-5324
FAX. 303-484-2935
  FRANCISCO SARABIA No. 721 PTE.
ZONA CENTRO
DURANGO, DGO CP 34000
TEL. (618) 811-65-24
FAX. (618) 813-56-02
 
   

AS LEGAL REPRESENTATIVE FOR
C.P. VICTOR SALAS GAMERO
 
/s/ ING. VICTOR SALAS MARTOS 
 
AS LEGAL REPRESENTATIVE FOR
C.P. LILIANA SALAS MARTOS
 
/s/ ING. VICTOR SALAS MARTOS



 
10920 W. Alameda Avenue • Suite 207 • Lakewood, CO 80226

 

5